   Case 18-02791       Doc 61     Filed 09/30/19 Entered 09/30/19 14:11:11            Desc Main
                                    Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )       Chapter 13
                                             )
Loretta Washington,                          )       Case No. 18-02791
                                             )
         Debtor(s).                          )       Judge Hunt

                                      NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn Marshall, Ch. 13 Trustee: courtdocs@chi13.com

The following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in her stead at 219 South Dearborn Street, Chicago, IL 60604, and present the
attached Motion to Modify Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       Hunt
         ROOM:        719
         DATE:        October 21, 2019
         TIME:        9:30 AM


                                      PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were deposited at
the United States Post Office, Wheeling, Illinois, 60090, on or before September 30, 2019 at 5:00
p.m., with sufficient postage prepaid, or served electronically by the bankruptcy court, under oath
and under all penalties of perjury.

                                             /s/ Alexander Preber_______
                                             Alexander Preber, A.R.D.C. 6324520
                                             Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
   Case 18-02791        Doc 61    Filed 09/30/19 Entered 09/30/19 14:11:11             Desc Main
                                    Document     Page 2 of 4


To the following persons or entities who have been served via first-class U.S. Mail:


Loretta Washington
9240 S. Laflin St. Apt #3
Chicago, IL 60620

The Illinois Tollway
PO Box 5544
Chicago, IL 60680

City Of Chicago Department of Finance
C/O Arnold Scott Harris P.C.
111 W Jackson Blvd Suite 600
Chicago, IL 60604

IRS
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999
St Cloud MN 56302

IL Dept of Revenue Bankruptcy Section
PO Box 19035
Springfield, IL 62794-9035

Somerset Park Apartments
Hunter Warfield
4620 Woodland Corporate Blvd.
Tampa, FL 33614

1st Loan #378
12601 S Western Ave
Blue Island, IL 60406

City of Chicago Department
Of Administrative Hearing
City of Chicago - DOAH C/O Arnold Scott
111 W. Jackson Ste 600
Chicago, IL 60604
   Case 18-02791        Doc 61     Filed 09/30/19 Entered 09/30/19 14:11:11              Desc Main
                                     Document     Page 3 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
Loretta Washington,                            )       Case No. 18-02791
                                               )
         Debtor(s).                            )       Judge Hunt


                          MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the debtor, LORETTA WASHINGTON, by and through his attorneys,

DAVID M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as

follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On January 31st, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter

            13 under Title 11 USC, and the Chapter 13 plan was confirmed on July 2nd, 2018.

            Marilyn O. Marshall was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $560.00 for an initial

            plan term of 36 months, with payments to the General Unsecured Creditors of at least

            10% of their allowed claims.

   4)       The Debtor has paid $7,900.25 into her Chapter 13 plan over the 21 months since the

            case was filed.

   5)       The Debtor is currently in default in the amount of $1,178.00.

   6)       The Debtor fell behind because she had to use her 2018 tax refund, which was supposed

            to be turned over to the Trustee, for repair to her vehicles transmission and other vehicle

            repairs. She can resume monthly payments, but cannot catch up and become current with

            her payments to the Trustee.
   Case 18-02791         Doc 61     Filed 09/30/19 Entered 09/30/19 14:11:11           Desc Main
                                      Document     Page 4 of 4


   7)        The Debtor proposes to modify is Chapter 13 plan pursuant to 11 U.S.C. §1329 to defer

             her current default to the end of the plan. Debtor makes this proposal in good faith and

             with the intention of completing his Chapter 13 plan.

   8)        Deferring the default would require the plan to run slightly longer than 60 months, so the

             Debtor further proposes to increase her monthly payment by $15.00 to $575.00 per

             month, to ensure that general, unsecured creditors continue to receive 10% of their

             allowed claims.

   9)        This proposal will not cause the confirmed Chapter 13 plan to run longer than 60 months

             and will continue to pay General, Unsecured Creditors at least 10% of their allowed

             claims.

          WHEREFORE, the Debtor, LORETTA WASHINGTON, prays that this Honorable Court

enter an Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and

proper.


                                               Respectfully Submitted,

                                               /s/ Alexander Preber_______
                                               Alexander Preber, A.R.D.C. 6324520
                                               Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
